Citation Nr: 1216419	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-25 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which declined to reopen the Veteran's claim for service connection for a residuals of lumbosacral strain (previously characterized as a back disability).   

At the outset, the Board recognizes that, during the pendency of this appeal, the Veteran submitted an October 2007 written statement expressing disagreement with the RO's initial April 1984 denial of his low back claim.  Specifically, the Veteran asserted that the April 1984 adjudicators had failed to sufficiently account for service treatment records documenting the occurrence of a lower back problem that had resulted in permanent disability.  Additionally, the Veteran expressly alleged that the prior RO decision was clearly and unmistakably erroneous (CUE).  

The Board considers the Veteran's October 2007 statement to be tantamount to a claim of CUE with respect to the prior rating decision.  38 C.F.R. § 3.105; see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (claim of CUE must be pled with specificity).  Significantly, however, the Veteran's CUE claim has yet to be adjudicated in the first instance.  The Board acknowledges that the RO addressed that claim in a July 2008 statement of the case, which was issued in response to the Veteran's notice of disagreement with the August 2007 rating decision.  Nevertheless, the Board observes that, under current VA law, a statement of the case is considered an adjudication only for the purpose of curing a notice deficiency in a previously decided claim; it does not constitute a valid adjudication in the first instance.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that a statement of the case or a supplemental statement of the case is considered an adjudication or readjudication only for the purposes of curing a timing defect with regards to notice).  

Since, for the foregoing reasons, the Veteran's CUE claim has not been validly adjudicated by the RO, the Board does not yet have jurisdiction over it.  See Jarrell v. Nicholson, 20 Vet. App. 326, 334 (2006) (en banc) (assertion of CUE in an RO decision must first be presented to and decided by the RO before the Board has jurisdiction to decide the matter).  As such, that CUE claim must be referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of issues not yet adjudicated by the RO); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, for the reasons outlined below, the referral of that issue necessitates a remand of the Veteran's new and material claim.  

Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, final disposition of the issue on appeal would be premature at this time.  That issue turns on whether new and material evidence exists to reopen a previously denied claim for service connection.  In this regard, the Board notes, as a general rule, that if a claimant fails to file a timely notice of disagreement within one year of the denial of his claim, the decision becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103.  However, an unappealed rating decision only achieves finality in the absence of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011).  

In this case, the Veteran has submitted an October 2007 statement alleging CUE in the RO's April 1984 rating decision, which denied his initial claim for service connection for a low disorder.  As such, any finding of CUE with respect to that prior decision would effectively moot the Veteran's current new and material evidence claim.  Indeed, that is because the decision upon which that new and material claim was predicated would no longer have finality.  

In light of the above, the Board finds that the Veteran's assertion of CUE in the April 1984 rating decision is inextricably intertwined with his current new and material claim.   See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board finds it necessary to defer consideration of the currently perfected claim until the RO develops and adjudicates, in the first instance, the Veteran's CUE challenge.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).

However, it is noted that the Veteran submitted, in connection with his original claim for service connection, medical statements from J. Neill, M.D., and Dr. Taylor.  Medical records from these providers were not submitted at that time.  Although the Veteran recently reported that he went to see several doctors after he was discharged and that he had no way of getting records from those visits, he should be asked to provide or identify those or any additional medical records that are relevant to his claim, including any workman's compensation records.  See July 1991 medical record of Dr. Stephens.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or identify any outstanding medical records pertaining to his claim that date from his discharge from service, including records of Dr. Neill, Dr. Taylor, and any workman's compensation records.  Provided that the Veteran submits any necessary authorization forms, attempt to obtain any identified records.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, if appropriate, readjudicate the current issue on appeal regarding whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder (now characterized residuals of lumbosacral strain) keeping in mind that this issue is inextricably intertwined with the issue of CUE with respect to the April 1984 rating decision, which denied entitlement to a back disability.   

If any action remains adverse to the Veteran, issue a supplemental statement of the case that addresses all evidence added to the record since the July 2008 statement of the case.  Allow the Veteran and his representative an appropriate opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


